              Case 1:19-cv-00384-ELH Document 156 Filed 03/22/21 Page 1 of A4vi Ka mi onsk i
                                                                                                            Partner
                                                                                          akamionski@nklawllp.com
                                                                                       T:
                                                                                                    (312) 612-1928
                                                                                       F:



                                                                                                  March 22, 2021
VIA ELECTRONIC FILING ON CM/ECF
Hon. Deborah L. Boardman
Edward A. Garmatz Courthouse
101 W. Lombard St., Chambers 3C
Baltimore, MD 21201

        RE:     Estate of Malcolm Bryant v. Baltimore City Police Department, et al.,
                Case No. 1:19-cv-00384-ELH: Defendant’s Position Paper on
                Pending Depositions and the Extension of Fact Discovery.

Dear Judge Boardman:

        It is beyond legitimate dispute that additional time for discovery is needed. On March 11, 2021,
Plaintiff disclosed 24 additional witnesses, on top of the 39 witnesses previously disclosed, bringing
Plaintiff’s witness list to 63. 1 In disclosing these new witnesses, Plaintiff’s disclosure cautions that
“discovery in this case is in its early stages.” (See Pl. 2nd Am. Resp. & Obj. to Def. Ritz’s 1st Set of
Interrogatories at p. 2, attached as Exhibit 1). Indeed, as described in the “Bald Sketch” section below,
serious questions have arisen regarding the integrity of the criminal defense file (over 4000 pages) which
Plaintiff produced in this litigation. This resulted in Plaintiff rescanning the entire criminal defense file
from the University of Baltimore Law School (“UB File”) on March 15, 2021. As of this writing,
Plaintiff’s counsel has not even produced the rescanned criminal defense file as they are still conducting
a privilege review. Given that Plaintiff’s Brady claim hinges on whether evidence was disclosed before
the criminal trial, Individual Defendants need to review the criminal defense file (all 4000 pages) prior to
taking certain depositions, such as Michelle Nethercott, UB law students, prosecutors, and certain other
witnesses.

        The parties are still conducting discovery into critical topic areas, such as: (1) the Baltimore City
State’s Attorney’s Office (“SAO”) post-conviction investigation; (2) the Baltimore Event Review Team
(“BERT”) Investigation, which Plaintiff references in his Complaint; (3) the DNA testing; (4) Plaintiff’s
alleged alibi; and (5) damages. Plaintiff’s assertion that Individual Defendants have been less than fully
diligent in pursing discovery is patently false. The deposition of ASA Lauren Lipscomb is scheduled for
April 27, 2021 and Individual Defendants are coordinating a date for the deposition of ASA Sharon
Holback with her counsel. As noted, it is important for Plaintiff to produce the rescanned criminal defense
file (over 4000 pages) before the SAO depositions take place. The same is true for the depositions of John
Hollway and Brian Murray, who were involved with the BERT Investigation. In addition, Individual
Defendants are seeking discovery and depositions from BODE, the lab which did the DNA testing that
led to Malcom Bryant’s release from prison. Similarly, given the allegations against Crime Lab Analyst
Barry Verger, the parties are seeking multiple depositions regarding testing protocols from BPD & the
Maryland State Police.




1
  The Estate of Malcom Bryant is represented in this case by Lamar Estep and Malique Bryant. For the sake of
simplicity, Defendants refer to the estate and its representative plaintiffs as “Plaintiff.”

33 WEST MONROE STREET SUITE 1830 CHICAGO, IL 60603 WWW.NKLAWLLP.COM 100 DUFFY AVENUE SUITE 510 HICKSVILLE, NY 11801
                                 575 S. CHARLES STREET SUITE 402 BALTIMORE, MD 21201
             Case 1:19-cv-00384-ELH Document 156 Filed 03/22/21 Page 2 of 4


“Bald Sketch” and Malcom Bryant’s Criminal File Investigation

Plaintiff was convicted after the surviving victim, Tyeisha Powell, identified him—a man with bushy
hair—from a photo array. This identification was preceded by BPD creating a composite sketch of a man
with bushy hair based on information Ms. Powell provided Detective John Brown, a homicide detective
trained in electronic facial identification technique. In the Complaint, Plaintiff claims that, in violation of
Brady, BPD created and withheld a second composite sketch where the suspect was bald (the “bald
sketch”). More specifically, Plaintiff claims he first discovered this “bald sketch” when BPD purportedly
produced it as part of a response to his MPIA request in 2006 or 2007. (See Pl.’s 10/21/2020 Resp. to
Individual Defs.’ Second Request For Production ¶1, attached as Exhibit 2). Prison calls between Malcom
Bryant and his mother, Annie Burrell Bryant, suggest Bryant first discovered the “bald sketch” in 2013.
In any event, Defendants deny that any “bald sketch” ever existed and have a good faith basis to believe
the “bald sketch” may have been fabricated. Discovery into this critical issue is ongoing, and Plaintiff
should not be permitted to cut off Defendants’ discovery by running out the clock.

         The substantial likelihood that the “bald sketch” is a fabricated and fraudulent document generated
to take on the guise of legitimate Brady evidence is multifaceted. First, the “bald sketch” is suspicious on
its face because the head is misshapen, appears to have remnants of the hairline from the composite sketch
with the bushy hair, and does not appear to be the product of a computer program. Second, as laid out in
the Bald Sketch Evolution Demonstrative attached as Exhibit 3, the “bald sketch” has identical hand-
written underlines under the words “he fled the scene in an unknown direction” as does the composite
(with hair) located in Larry Roger’s criminal defense file. This strongly suggests that the “bald sketch”
was created from the underlined version of the genuine composite sketch which existed in the criminal
defense file of attorney Larry Rogers as it was scanned by Plaintiff in 2016 and produced in this litigation.
Exhibit 3 shows the evolution of this “bald sketch” from BPD  SAO  Rogers  Nethercott  Alleged
“BPD MPIA Response”. The “BPD MPIA” bate stamp on the “bald sketch” was affixed by Plaintiff. (See
Email from Pl.’s Counsel, attached as Exhibit 4).

         The deposition of Michelle Nethercott, Plaintiff’s attorney from UB, took place on February 4,
2021. Prior to Ms. Nethercott’s deposition, on January 29, 2021, Defendants requested an in-person
inspection of the Rogers file, which was located at UB. Plaintiff objected, citing logistical and Covid-19
restrictions that supposedly made entry into UB to inspect the file impossible. Plaintiff also resisted
Defendants’ file inspection request saying, “[T]he paper file was entirely scanned and provided to us years
ago in electronic format. . .”. (See Email from Pl.’s Counsel, attached as Exhibit 5). Regardless,
Defendants questioned Ms. Nethercott at her deposition on February 4, 2021 regarding how the “bald
sketch” likely appeared to have been created from the underlined version of the legitimate sketch located
in the Rogers file. Ms. Nethercott had no explanation for this at her deposition but doubled down by
testifying that she received the “bald sketch” in response to an MPIA request made to BPD in 2006.

        After Ms. Nethercott’s deposition, Plaintiff reversed course and agreed to facilitate an inspection
of the UB file (which includes the Rogers file) on February 11, 2021. Given the size of the file, the
inspection occurred over two days. On day 1, the physical inspection revealed that the critical document—
the underlined version of the sketch from the Rogers file as documented by the 2016 scan — was nowhere
to be found. Moreover, this critical document appears to have been replaced with a version that is not
underlined. 2

2
 It also appears that someone placed a new underlined version of the “bald sketch” into a group of documents that
Plaintiff is claiming he received from BPD even though this document did not exist in this set of documents as it
was previously scanned and produced by Plaintiff in 2020.

                                                   Page 2 of 4
                Case 1:19-cv-00384-ELH Document 156 Filed 03/22/21 Page 3 of 4




Ongoing Discovery Regarding Whether Plaintiff Fabricated the “Bald Sketch”

         Defendants are seeking to determine how the most critical document in the Rogers file—the
underlined version of the composite sketch—disappeared after Defendants questioned Ms. Nethercott
about it on February 4, 2021. More fundamentally, Defendants are seeking to determine whether Plaintiff
or his agents are responsible for fabricating the “bald sketch” in the hope of convincing a finder of fact
that it was an improperly withheld Brady document. On February 18, 2021, Individual Defendants issued
a subpoena to UB seeking records identifying who accessed the Bryant file at UB since it was produced
and the dates on which it was accessed. On February 22, 2021, Plaintiff’s counsel attempted to halt this
inquiry by saying “[W]e do not intend to affirmatively use the so-called "bald composite" in this litigation”
anymore. (See Email from Plaintiff attached as Exhibit 6). 3 The parties are engaged in ongoing discovery
with UB regarding who accessed its Bryant file and when. This includes a follow up deposition of Ms.
Nethercott as UB’s corporate designee regarding the UB file’s chain of custody (scheduled for March 29,
2021) and a record subpoena issued by Individual Defendants to UB regarding these same issues.
Plaintiff’s failure to produce a complete re scan of Nethercott’s file is further delaying certain critical
depositions such as, ASA Lipscomb, ASA Holback, and attorneys Holloway and Murray.

Barry Verger Deposition Scheduling

        Plaintiff’s attempt to run the clock on discovery in order to prevent Defendants from getting to the
bottom of the “bald sketch” issue is the real reason why Plaintiff will not agree to a mutually available
date for a routine party deposition. Defendant Verger’s deposition was scheduled for March 16, 2021.
Due to a personal matter the week of March 15 and the Passover holiday at the end of March, Mr.
Kamionski was unable to travel to Baltimore and sought to reschedule the Verger deposition to the week
of April 5 or 12. As a party, Mr. Verger is entitled to have his attorney present to meet with him in person
and prepare for his deposition. Plaintiff offered to take Verger’s deposition the week of April 12, however
BPD is unavailable the week of April 5 or 12 and offered the week of April 19 instead. Plaintiff refuses
to agree to the week of April 19 because of the current fact and expert discovery deadlines, despite the
fact that a deposition for this case is scheduled for that week already. To avoid this problem, Defendants
agreed to extend Plaintiff the additional time necessary for his expert to review Verger’s deposition and
draft a report. It would be highly prejudicial to Defendant BPD not to be able to attend the crucial
deposition of an individual defendant in this case and lodge appropriate objections. For the foregoing
reasons, fact discovery in this matter should be extended in the interests of justice for ninety (90) days.

       BPD Defendant joins in the sentiments of this letter and will address additional arguments under
a separate letter.


3
  Despite Plaintiff’s representation that they will not rely on the “bald sketch”, just last week, on March 17, 2021, Plaintiff took
the deposition of Detective John Brown who created the original composite and suggested Mr. Brown created additional
composites that were not provided to Mr. Bryant. Moreover, even if Plaintiff were to abandon the Brady claim as it relates to
the “bald sketch”, the authenticity of ALL the police reports which Ms. Nethercott claims she received in response to her MPIA
request to BPD are in question. More importantly, Plaintiff cannot magically brush away a potentially serious allegation
regarding the fabrication of a document in this litigation by simply agreeing to no longer wield it as a sword. “A malefactor,
caught red-handed, cannot simply walk away from a case, pay a new docket fee, and begin afresh. History is not so glibly to
be erased. Once a litigant chooses to practice fraud, that misconduct infects his cause of action, in whatever guise it may
subsequently appear.” Tony DeWitt v. William Ritz, et al., No. CV DKC 18-3202, 2021 WL 915146, at *5 (D. Md. Mar. 10,
2021) (citations omitted) (dismissing a 13 year reverse conviction lawsuit, in part, because of a fabricated police report).


                                                           Page 3 of 4
Case 1:19-cv-00384-ELH Document 156 Filed 03/22/21 Page 4 of 4


                                         Respectfully Submitted,

                                             /s/_______________        _
                                         Avi T. Kamionski, Bar No. 20703
                                         Shneur Z. Nathan, Bar No. 20707
                                         Theresa L. Concepcion, Bar No. 21143
                                         Matthew J. Mc Carter, Bar No. 21032
                                         Jasmine R. England-Caesar, Bar No. 21515
                                         NATHAN & KAMIONSKI, LLP
                                         575 S. Charles St., Suite 402
                                         Baltimore, MD 21201
                                         Attorneys for Defs. Ritz and Verger

                                                 /s/
                                         Natalie R. Amato (20749)
                                         Kyle A. Ashe (21551)
                                         Assistant Solicitors
                                         Kara K. Lynch (29351)
                                         Justin S. Conroy (28480)
                                         Chief Solicitors
                                         Baltimore City Department of Law
                                         Office of Legal Affairs
                                         100 N. Holliday Street, Suite 101
                                         Baltimore, MD 21202
                                         410-396-2496 (telephone)
                                         410-396-2126 (facsimile)
                                         kara.lynch@baltimorepolice.org
                                         justin.conroy@baltimorepolice.org
                                         natalie.amato@baltimorecity.gov
                                         kyle.ashe@baltimorepolice.org
                                         Attorneys for Def. BPD




                           Page 4 of 4
